NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 29 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    16-50438

                Plaintiff-Appellee,             D.C. No. 3:14-cr-00031-DMS

 v.
                                                MEMORANDUM*
JUAN MANUEL COTA-CHAVEZ,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Southern District of California
                    Dana M. Sabraw, District Judge, Presiding

                          Submitted September 26, 2017**

Before:      SILVERMAN, TALLMAN, and N.R. SMITH, Circuit Judges.

      Juan Manuel Cota-Chavez appeals from the district court’s judgment and

challenges the 48-month sentence imposed upon remand for resentencing

following his guilty-plea conviction for importation of methamphetamine and

heroin, in violation of 21 U.S.C. §§ 952 and 960. We dismiss.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Cota-Chavez contends that the district court erred by denying him a minor

role reduction under U.S.S.G. § 3B1.2(b). Because Cota-Chavez has been released

from custody and is not subject to a term of supervised release, we dismiss the

appeal as moot. See United States v. Palomba, 182 F.3d 1121, 1123 (9th Cir.

1999).

      DISMISSED.




                                         2                                   16-50438